Title: From Thomas Jefferson to Stephen Cathalan, Jr., 28 February 1789
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Dear Sir
Paris Feb. 28. 1789.

I take the liberty of putting under cover to you the inclosed letter to Mr. Russell-Graves, hoping that if he should be gone from Marseilles you may know how to address it so as that he may receive it. With compliments to your father and the ladies I have the honor to be with great esteem & attachment Dr. Sir your most obedt. & most humble servt.,

Th: Jefferson

